Citation Nr: 1437181	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-16 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to effective date prior to May 2, 2006 for the award of service connection for status post prostatic adenocarcinoma with radical resection.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active duty from December 1967 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides with the Oakland, California RO.

In September 2010, the Veteran's representative cancelled his hearing request.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

There is no document of record prior to May 2, 2006 that constitutes a formal or informal claim of entitlement to service connection for prostate cancer.


CONCLUSION OF LAW

The criteria for an effective date prior to May 2, 2006 for the grant of service connection for status post prostatic adenocarcinoma with radical resection have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In a June 2006 letter, the Veteran was provided with notification regarding how to substantiate the underlying claim for service connection.  This letter included information about the assignment of effective dates.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  The Veteran is not alleging that there are any outstanding documents related to this claim, the facts are not in dispute, and the claim is being decided on a legal basis.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Earlier Effective Date Claim

The Veteran contends he is entitled to an effective date earlier than May 2, 2006 for the award of service connection for status post prostatic adenocarcinoma with radical resection.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

If a claim is granted based on presumptive service connection, the effective date of an award of compensation will be the day following separation from active service or the date entitlement arose, if the claim is received within 1 year after separation from active duty; otherwise the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  

A review of the record reveals the Veteran underwent biopsy of his prostate in September 2005 and was diagnosed with prostate cancer in October 2005.  He had a prostatectomy performed in November 2005.  The Veteran first filed a claim for compensation for prostate cancer on May 2, 2006.  None of the documentation in the file dated prior to May 2, 2006 can be interpreted as a formal or informal claim for service connection for prostate cancer.

The legal authority governing effective dates is clear and specific and the Board is bound by that authority.  Under the circumstances in this case, the appropriate effective date for the grant of service connection for status post prostatic adenocarcinoma is the date of receipt of the claim, which was May 2, 2006.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

It is noted the Veteran claims VA doctors had an obligation to inform him of the connection between his prostate cancer and Agent Orange and failed to inform him at the time of diagnosis.  This could be interpreted as an assertion that a report of examination constituted a claim for benefits filed earlier than May 2, 2006.  However, a report of examination or hospitalization can only be considered a claim for an increase or to reopen.  38 C.F.R. § 3.157 (2013).  In this case, the Veteran's service connection claim was never previously denied; thus, a report of examination cannot constitute a claim for benefits.

For these reasons, the claim for an earlier effective date for the award of service connection for status post prostatic adenocarcinoma with radical resection must be denied.  



ORDER

Entitlement to an effective date prior May 2, 2006 for the award of service connection for status post prostatic adenocarcinoma with radical resection is denied.


____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


